On appeal by appellants-respondents from so much of the decree which directs the reservation of assets to pay the contingent claim of Mosher and Dunagan, the appeal is dismissed, without costs. Where the devised land subject to a mortgage has a value coneededly less than the arrears of taxes both as of the date of decedent’s death and as of the date of the filing of the petition for accounting, *787the provisions of section 250 of the Real Property Law do not prevent a present unconditional payment of the total amount of the mortgage debt without the necessity of a reservation of assets under section 207 of the Surrogate’s Court Act. Present — Carswell, Acting P. J., Johnston, Sneed, Wenzel and Mac-Crate, JJ. [See post, p. 858.]